Title: John Adams to Abigail Adams, 23 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 23 1777
     
     It is now no longer a Secret, where Mr. Hows Fleet is. We have authentic Intelligence that it is arrived, at the Head of Cheasopeak Bay, above the River Petapsco upon which the Town of Baltimore stands.
     I wish I could describe to you the Geography of this Country, so as to give you an Adequate Idea of the Situation of the two great Bays of Cheasopeak and Delaware, because it would enable you to form a Conjecture, concerning the Object, he aims at.—The Distance across Land from the Heads of these Bays is but small, and forms an Istmus, below which is a large Peninsula comprehending the Counties of Accomack and Northampton in Virginia, the Counties of Somersett and Worcester in Maryland, and the Counties of Kent and Sussex on Delaware. His March by Land to Philadelphia, may be about sixty or seventy Miles. I think there can be no doubt that he aims at this Place, and he has taken this Voyage of six Weeks, long enough to have gone to London, merely to avoid an Army in his Rear. He found he could not march this Way from Somersett Court House, without leaving G. Washington in his Rear.
     We have called out the Militia of Virginia, Maryland, Delaware, and Pensilvania, to oppose him, and G. Washington is handy enough, to meet him, and as G. Washington saved Philadelphia last Winter, by crossing the Delaware and marching to Morristown, and so getting in the Rear of Howe, so I conjecture he will still find Means to get in his Rear between him and Cheasapeak Bay.
     You may now sit under your own Vine, and have none to make you afraid.—I sent off my Man and Horse at an unlucky Time, but, if We should be obliged to remove from hence, We shall not go far.
     If Congress had deliberated and debated a Month they could not have concerted a Plan for Mr. Howe more to our Advantage than that which he has adopted. He gives Us an Opportunity of exerting the Strength of all the middle States against him, while N.Y. and N.E. are destroying Burgoine. Now is the Time, never was so good an Opportunity, for my Countrymen to turn out and crush that vapouring, blustering Bully to Attoms.
    